DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/500,232, application filed on 10/02/2019, and Preliminary Amendment subsequently filed on 10/02/2019.  Claims 1-9 are cancelled by Applicant.  Claims 10-21 are presented a new by Applicant.  Claims 10-21 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 10/02/2019, 11/14/2019, and 04/30/2020, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent No. 9,056,555) in view of Settele (U.S. PG Pub No. 2015/0210174)

7.          With respect to claim 10, Zhou teaches:
A robot apparatus for establishing a charging connection between a charging device and an energy storage unit of a motor vehicle (robotic electric vehicle charging device operable to automatically plug in an electric charging connector to charge the battery pack of an electric vehicle, Abstract), 
having a movement unit, by which the robot apparatus is movable in relation to the charging device and the motor vehicle (moveable base unit 11 at Fig 2, the moveable base unit is moveable in relation to the vehicle and the charging device, which is connectable to port 18 of the car charging robot; see discussion of OEM vehicle charging unit which is then connectable to port 18 of the charging robot, Col  2, lines 15-45), 
having a receptacle device (see receptacle unit/device at 18 of Fig 1), 
via which a charging element of the charging device can be received in a reversibly detachable manner via a magnetic element of the charging element (see receptacle unit/device for receiving power from a OEM vehicle charging unit, as described in Col 2, lines 15-45, detachable/removeable from receptacle unit), and 
by which the charging element can be coupled to a coupling element of the energy storage unit and subsequently released (see connector 24 for transmitting/connecting power from the charging robot to the energy storage unit of the vehicle, see Fig 1, at 24, Col 2, lines 15-45), and 
having a detection unit, by which a position of the coupling element on the motor vehicle is ascertainable (positioning connector close to vehicle using a positioning system utilizing cameras, Col 2, lines 15-45), 
wherein the robot apparatus is connectable by a support device to the motor vehicle (see connector 24 and arm 16 and element 13, collectively acting as support device, see Fig 1, Col 2, lines 15-45),  
whereby a force is transmittable from the robot apparatus to the motor vehicle (see force involved in moving arms of robot so that it is in position to charge vehicle battery, Col 7, lines 10-45).
Zhou appears to be silent regarding:
which comprises a magnetic unit, and
wherein the charging element is reversibly detachable via magnetic element.
However, Settele teaches:
which comprises a magnetic unit (magnetic gripper for aligning plug into socket/inlet of vehicle, para 20-25), and
wherein the charging element is reversibly detachable via magnetic element (connector which has magnetic alignment feature is detachable from vehicle via force, para 20-25).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Settele’s magnetic alignment feature into Zhou’s robotic charging device for at least the following reason(s): Settele’s magnetic alignment for charging the battery  of an electric vehicle suggests that such a magnetic alignment feature would be advantageous in the art of plug-in electric vehicle charging, generally.

8.          With respect to claim 11, Zhou teaches:
wherein the detection unit comprises a camera, by which the position of the coupling element is detectable (positioning connector close to vehicle using a positioning system utilizing cameras, Col 2, lines 15-45).

9.          With respect to claim 12, Zhou teaches:
wherein the detection unit comprises a marking detection unit, by which the position of the coupling element marked by a transponder is detectable (detection system for aligning to vehicle, Col 2, lines 15-45).

10.          With respect to claim 13, Zhou teaches:
wherein the movement unit comprises a chassis, by which the robot apparatus is freely movable in a plane, and multiple adjustment elements, and the receptacle device is adjustable in its height and in its angle of attack in relation to the chassis by the adjustment elements (adjustability and moving of the arms of the robot to guide the connector and socket in place, Col 1, lines 15-45).

11.          With respect to claim 14, Zhou teaches:
wherein the receptacle device is mounted so it is rotatable around an axis of rotation on the movement device (see movement of both arms and base around to align with charging of vehicle, Col 1, lines 15-45, see Fig 1).

12.          With respect to claim 15, Settele teaches:
 wherein an opening device is provided, by which a closure unit of the coupling element is openable (see opening and closing tank lid for charging electric vehicle, para 20-25).

13.          With respect to claim 16, Zhou teaches:
A method for 
establishing a charging connection by a robot apparatus between an energy storage unit of a motor vehicle and a charging device for carrying out a charging procedure (robotic electric vehicle charging device operable to automatically plug in an electric charging connector to charge the battery pack of an electric vehicle, Abstract), 
during which the robot apparatus moves toward the charging device by a movement unit (moveable base unit 11 at Fig 2, the moveable base unit is moveable in relation to the vehicle and the charging device, which is connectable to port 18 of the car charging robot; see discussion of OEM vehicle charging unit which is then connectable to port 18 of the charging robot, Col  2, lines 15-45), 
receives a charging element of the charging device in a reversibly detachable manner by a receptacle device by a magnetic unit of the receptacle device being engaged with a magnetic element of the charging device (see receptacle unit/device for receiving power from a OEM vehicle charging unit, as described in Col 2, lines 15-45, detachable/removeable from receptacle unit), 
moves with the charging element toward the motor vehicle by the movement unit (actuated arms to align the robotic arms and its conector the charge the vehicle, Col 2, lines 15-45), 
detects a position of a coupling element of the energy storage unit of the motor vehicle by a detection unit (positioning connector close to vehicle using a positioning system utilizing cameras, Col 2, lines 15-45), 
couples the charging element of the charging device to the coupling element and subsequently releases it (see receptacle unit/device for receiving power from a OEM vehicle charging unit, as described in Col 2, lines 15-45, detachable/removeable from receptacle unit), and 
the robot apparatus is connected by a support device to the motor vehicle, whereby a force is transmittable from the robot apparatus to the motor vehicle (see force involved in moving arms of robot so that it is in position to charge vehicle battery, Col 7, lines 10-45).
Zhou appears to be silent regarding:
opens a closure unit of the coupling element by an opening device, and
wherein the charging element is reversibly detachable via magnetic element.
However, Settele teaches:
opens a closure unit of the coupling element by an opening device (see opening and closing the tank lid on the vehicle to charge the electric vehicle, para 20-25), and
wherein the charging element is reversibly detachable via magnetic element (connector which has magnetic alignment feature is detachable from vehicle via force, para 20-25).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Settele’s magnetic alignment feature and its opening and closing feature into Zhou’s robotic charging device for at least the following reason(s): Settele’s magnetic alignment for charging the battery  of an electric vehicle suggests that such a magnetic alignment feature would be advantageous in the art of plug-in electric vehicle charging, generally.

14.          With respect to claim 17, Zhou teaches:
wherein the detection unit ascertains the position of the coupling element via an association rule, in which respective positions of coupling element are associated with respective motor vehicle types, to move the charging element accurately in position toward the coupling element and couple it thereto (positioning connector close to vehicle using a positioning system utilizing cameras, Col 2, lines 15-45).

15.          With respect to claim 18, Zhou teaches:
wherein the robot apparatus, after completion of the charging procedure of the energy storage unit by the charging device, supports itself by the support device against the motor vehicle, receives the charging element and removes it from the coupling element, closes the closure unit of the coupling element, and moves away from the motor vehicle with the charging element (after vehicle battery is charged, robot disengages and moves away from the vehicle, Abstract).  

16.          With respect to claim 19, Zhou teaches:
wherein the robot apparatus, after completion of the charging procedure of the energy storage unit by the charging device, supports itself by the support device against the motor vehicle, receives the charging element and removes it from the coupling element, closes the closure unit of the coupling element, and moves away from the motor vehicle with the charging element (after vehicle battery is charged, robot disengages and moves away from the vehicle, Abstract).

17.          With respect to claim 20, Zhou teaches:
wherein the movement unit comprises a chassis, by which the robot apparatus is freely movable in a plane, and multiple adjustment elements, and the receptacle device is adjustable in its height and in its angle of attack in relation to the chassis by the adjustment elements (see adjustability and moving of the arms of the robot to guide the connector and socket in place, Col 1, lines 15-45).

18.          With respect to claim 21, Zhou teaches:
wherein the movement unit comprises a chassis, by which the robot apparatus is freely movable in a plane, and multiple adjustment elements, and the receptacle device is adjustable in its height and in its angle of attack in relation to the chassis by the adjustment elements (adjustability and moving of the arms of the robot to guide the connector and socket in place, Col 1, lines 15-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851